          Case 1:17-cr-00398-ER Document 66 Filed 01/24/19 Page 1 of 1
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     January 23, 2019
                 1/24/2019

By ECF                                        The application is granted. The Clerk of the Court is
                                              respectfully directed to terminate the motions,
The Honorable Edgardo Ramos                   docs. 64 and 65.
United States District Judge
Southern District of New York                 SO ORDERED.
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007
                                                                                   1/24/2019

               Re:    United States v. Paul Dean,
                      17 Cr. 398 (ER)

Dear Judge Ramos:

        The Government writes to respectfully request a modest extension of time for its sentencing
submission with respect to defendant Paul Dean, due to the filing of Dean’s sentencing submission
today, January 23, 2019. Pursuant to the Court’s Individual Rules, the Government’s sentencing
submission would be due tomorrow, that is, one week in advance of the scheduled January 31,
2019 sentencing date. In light of the timing of Dean’s filing, however, the Government
respectfully requests an extension until Monday, January 28, 2019 in order to permit the
Government adequate time to respond to Dean’s submission.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                                 By: s/ Kimberly J. Ravener
                                                    Kimberly J. Ravener
                                                    Assistant United States Attorney
                                                    (212) 637-2358

cc:    Abe George
       Defense Counsel
